Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 1 of 7 PageID #: 36
                                                                                                                      US006059576C1
                                                                                                                                                             I
     EX PARTE REEXAMINATION CERTIFICATE (10541st)
       (12)

United States Patent      (io) Number: US 6,059,576 CI
Brann                                                                                       (45)      Certificate Issued:                       Mar. 17, 2015

(54)    TRAINING AND SAFETY DEVICE, SYSTEM                                               90/013,201, please refer to the USPTO's public Patent
        AND METHOD TO AID IN PROPER                                                      Application Information Retrieval (PAIR) system under the
        MOVEMENT DURING PHYSICAL ACTIVITY                                                Display References tab.

(75)    Inventor:        Theodore L. Brann, Mission, TX (US)
                                                                                         Primary Examiner — Danton DeMille
(73)    Assignee: Logantree L P, Boeme, TX (US)

Reexamination Request:                                                                   (57)                           ABSTRACT
     No. 90/013,201, Apr. 4, 2014
                                                                                         An electronic device, system and method to monitor and train
Reexamination Certificate for:                                                           an individual on proper motion during physical movement.
     Patent No.:     6,059,576                                                           The system employs an electronic device which tracks and
     Issued:         May 9, 2000                                                         monitors an individual's motion through the use of an accel-
     Appl. No.:      08/976,228                                                          erometer capable of measuring parameters associated with
     Filed:          Nov. 21,1997                                                        the individual's movement. The device also employs a user-
                                                                                         programmable microprocessor which receives, interprets,
(51)    Int. CI.
                                                                                         stores and responds to data relating to the movement param­
        46 Hi 5/11                           (2006.01)
                                                                                         eters based on customizable operation parameters, a real-time
        A63B 24/00                           (2006.01)
                                                                                         clock connected to the microprocessor, memory for storing
(52)    U.S. CI.
                                                                                         the movement data, a power source, a port for downloading
        CPC                   A61B 5/1116 (2013.01); A63B 2220/40
                                 (2013.01); Y1OS 482/901 (2013.01)                       the data from the device to other computation or storage
        USPC               434/247; 600/595; 482/8; 482/901;                             devices contained within the system, and various input and
                                            702/101; 601/34                              output components. The downloadable, self-contained
(58)    Field of Classification Search                                                   device can be worn at various positions along the torso or
        None                                                                             appendages being monitored depending on the specific physi­
        See application file for complete search history.                                cal task being performed. The device also detects the speed of
                                                                                         movements made while the device is being worn. When a
(56)                          References Cited                                           preprogrammed recordable event is recognized, the device
                                                                                         records the time and date of the occurrence while providing
To view the complete listing of prior art documents cited                                feedback to the wearer via visual, audible and/or tactile warn­
during the proceeding for Reexamination Control Number                                   ings.


                                  60
                                                                    Initialize &
                                           On?       •Yes—»            Sanity
                             No                                        Check




                                   Clear No                                                                increment       66
                        84
                                    Motion       «—Yes                Motion?      No-      No        *•   no motion
                                    Count                                                                   counter
                                                              64

                                                                           •No—|                                                               •78
                                                                                                              Idle
                                                                                                                                   tilted
                                                                           \>s                             cnt - x? >-No                              No—»
                                   Past Proper \_N            movement flag                                                        cnt?
                                  .Movement?/'^                   set?                                68
                        86
                                                         88
                                                                                                              Yes                   Yes
                                       Yes
                                                                     Yes
                                                                                                               i                     i

                                                                                                                                                n
                                       i                                                                                                              •80
                                  Set proper
                                                                   Go to **                     70          rec. idle
                                  movement                                                                                      tilted alarm
                        94                                                                                 event d/t
                                     flag


                                                                                                                                                      No

                   No              Past 1st
                                    Notice?                                                                enter idle
                                                                                                72
                             96                                                                              mode                 upright?

                                       Yes                                                                                 82
                                       i                                                                                                        Yes
                                  Alarm 1st                                                                               No
                                   Notice.
                        98
                                  Rec D/T                                                                   motion?
                                                                                                     74


                                                                                                              Yes
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 2 of 7 PageID #: 37


                              US 6,059,576 CI
                 1                                                    2
             EX PARTE                         mation  reflecting a time at which the movement data
                                              causing the first user-defined event occurred;
   REEXAMINATION CERTIFICATE               at least one user input connected to said microprocessor
     ISSUED UNDER 35 U.S.C. 307               for controlling the operation of said device;
                                                                  5           a real-time clock connected to said microprocessor;
        THE PATENT IS HEREBY AMENDED AS                                          memory for storing said movement data;
                INDICATED BELOW.                                              at least one input/output port connected to said micro­
                                                                                 processor for downloading said data and uploading
   Matter enclosed in heavy brackets [ ] appeared in the                         said operational parameters; and
patent, but has been deleted and is no longer a part of the       10
                                                                              an output indicator connected to said microprocessor;
patent; matter printed in italics indicates additions made                    a computer running a program capable of interpreting
to the patent.                                                                   and reporting said movement data based on said
                                                                                 operational parameters; and
AS A RESULT OF REEXAMINATION, IT HAS BEEN                                  a download device electronically connected to said move­
  DETERMINED THAT:                        15
                                                                              ment measuring device and said computer for transmit­
                                                                              ting said movement data and operational parameters
   Claims 1, 13 and 20 are determined to be patentable as
                                                                              between said movement measuring device and said
amended.
                                                                              computer for analysis, reporting and operation pur-
   Claims 2-12, 14-19 and 21-29, dependent on an amended                      poses;
                                                                  20
claim, are determined to be patentable.                                       wherein said movement sensor measures the angle and
   New claims 30-185 are added and determined to be                              velocity of said movement.
patentable.                                                                20. A method to monitor physical movement ofabodypart
                                                                        comprising the steps of:
   1. A portable, self-contained device for monitoring move-      25       attaching a portable, self-contained movement measuring
ment of body parts during physical activity, said device com­                 device to said body part for measuring unrestrained
prising:                                                                      movement in any direction;
   a movement sensor capable of measuring data associated                  measuring data associated with said physical movement;
      with unrestrained movement in any direction and gen­                    interpreting, using a microprocessor included in the por­
      erating signals indicative of said movement;                30          table, self-contained movement measuring device, said
   a power source;
                                                                              physical movement data based on user-defined opera­
   a microprocessor connected to said movement sensor and
                                                                              tional parameters and a real-time clock; [and]
      to said power source, said microprocessor capable of
                                                                           storing said data in memory;
      receiving, interpreting, storing and responding to said
      movement data based on user-defined operational             35       detecting, using the microprocessor, a first user-defined
      parameters, detecting a first user-defined event based on               event based on the movement data and at least one of the
      the movement data and at least one of the user-defined                  user-defined operational parameters regarding the
      operational parameters regarding the movement data,                     movement data; and
      and storing first event information related to the                   storing, in said memory, first event information related to
      detected first user-defined event along with first time     40          the detectedfirst user-defined event along with first time
      stamp information reflecting a time at which the move­                  stamp information reflecting a time at which the move­
      ment data causing the first user-defined event occurred:                ment data causing the first user-defined event occurred.
   at least one user input connected to said microprocessor for            30. The device of claim 1, wherein said microprocessor is
      controlling the operation of said device;                         configured to store, in said memory, date information associ
   a real-time clock connected to said microprocessor;            45    ated with the first time stamp information.
      memory for storing said movement data; and                           31. The device of claim 1, wherein said microprocessor is
   an output indicator connected to said microprocessor for             configured to retrieve said first time stamp information from
      signaling the occurrence of user-defined events;                  said real-time clock and associate the retrieved first time
   wherein said movement sensor measures the angle and                  stamp information with said first user-defined event.
      velocity of said movement.                                  50       32. The device of claim 31, wherein said microprocessor is
   13. A system to aid in training and safety during physical           configured to retrieve said first time stamp information from
activity, said system comprising
                                                                        said real-time clockbased on the detection of the user-defined
   a portable, self-contained movement measuring device,
                                                                        event.
      said movement measuring device further comprising
                                                                           33. The device of claim 1, wherein said memory is config­
      a movement sensor capable of measuring data associ­
         ated with unrestrained movement in any direction and           ured to continue to store said movement data in response to
         generating signals indicative of said movement;                battery power being lost from said power source.
      a power source;                                                      34. The device of claim 1, wherein said movement sensor is
      a microprocessor connected to said power source, said             configured to continuously checkfor said movement.
         microprocessor capable of receiving, interpreting,       60       35. The device of claim 34, wherein said microprocessor is
         storing and responding to said movement data based             configured to continuously interpret, based on the user-de­
         on user-defined operational parameters, detecting a           fined operational parameters, said movement data received
        first user-defined event based on the movement data             from said movement sensor.
         and at least one of the user-defined operational                  36. The device of claim 1, wherein said output indicator is
         parameters regarding the movement data, and storing      65    configured to display information signaling the occurrence of
        first event information related to the detected first           the first user-defined event based on the detection of the first
         user-defined event along with first time stamp infor-          user-defined event.
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 3 of 7 PageID #: 38


                                                      US 6,059,576 CI
                               3                                                                         4
    37. The device of claim 36, wherein said output indicator is             57. The device of claim 56, wherein when the microproces­
 configured to display said information signaling the occur­              sor detects that one of the user-defined events occurred based
 rence of the first user-defined event based on said first time           on the movement data reaching one of the plurality of the
 stamp information.                                                       thresholds, the output indicator displays a corresponding one
    38. The device of claim 1, wherein said output indicator is     5     of the notifications indicating that one of the user-defined
 configured to display information signaling the occurrence of            events has occurred.
 the first user-defined event based on the detection of the first            58. The device of claim 56, wherein the plurality of thresh­
 user-defined event and the first time stamp information.                 olds are dijferent from each other.
    39. The device of claim 1, wherein said at least one of the              59. The device of claim 56, wherein the plurality of notifi-
 user-defined operational parameters is a predetermined             10    cations are different visual indicators,
 threshold, and said first user-defined event occurs when the                60. The device of claim 59, wherein at least one of the visual
 movement data reaches the predetermined threshold.                       indicators includes a blinking indicator.
    40. The device of claim 39, wherein said output indicator is             61. The device of claim 39, wherein said microprocessor is
 configured to display information signaling the occurrence of            configured to detect occurrence of thefirst user-defined event
 the first user-defined event when the movement data reaches        15    by comparing said movement data to said predetermined
 the predetermined threshold.                                             threshold.
    41. The device of claim 39, wherein said memory is con­                  62. The device of claim 1, wherein said device is configured
figured to store saidfirst event information indicating that the          to be placed on said user's arm to monitor and record said
 predetermined threshold is met.                                          movement data.
    42. The device of claim 41, wherein said memory is con-         20       63. The device of claim 62, wherein said movement sensor
figured to store thefirst time stamp information in association           is configured to measure movement of said user's arm.
 with said first event information.                                          64. The device of claim 1, wherein said movement sensor is
    43. The device of claim 1, wherein said output indicator is           configured to measure a walking distance.
 configured to indicate a low battery condition of the device.               65. The device of claim 64, wherein said device is config-
    44. The device of claim 9, wherein said output indicator is     25    ured to be wearable by the user, and said movement sensor is
 selected from the group consisting of single monochromatic               configured to measure said walking distance of said user.
 LEDs, multiple colored lights, and liquid crystal displays.                 66. The device of claim 1, wherein said microprocessor is
    45. The device of claim 1, wherein said movement data                 configured to store, in said memory, date information associ­
 stored in the memory is configured to be downloaded to a                 ated with the first time stamp information,
 computer.                                                          30       wherein said movement sensor is configured to continu­
    46. The device of claim 45, further comprising:                            ously checkfor said movement,
    software configured to communicate with external soft­                   wherein said output indicator is configured to display
       ware, wherein the external software is configured to                    information signaling the occurrence of the first user-
       present the downloaded movement data to the user.                       defined event based on the detection of the first user-
    47. The device of claim 46, wherein said external software      35         defined event and the first time stamp information,
 is configured to run on the computer.                                       wherein the device further comprises software configured
    48. The device of claim 47, wherein said downloaded                        to communicate with external software configured to run
 movement data is configured to be analyzed by said user via                   on a computer and present the downloaded movement
 said external software.                                                       data,
    49. The device of claim 46, wherein said external software      40       wherein said external software is configured to produce at
 is configured to interpret said movement data and produce at                  least one report based on said movement data,
 least one report.                                                           wherein the memory is configured to store the user-defined
    50. The device of claim 46, wherein said external software                 operational parameters, the user-defined operational
 is configured to interpret said movement data and produce at                  parameters comprising a plurality of thresholds respec­
 least one history report.                                          45         tively corresponding to a plurality of notifications,
    51. The device of claim 50, wherein said at least one history              wherein each time the movement data reaches one of the
 report includes dates and times of said movement data.                        plurality of the thresholds, the microprocessor is config­
    52. The device of claim 46, wherein said external software                 ured to detect that one of the user-defined events
 is configured to allow the user to program additional reports                 occurred,
 and histories with respect to said movement data of said user.     50       wherein said device is configured to be placed on said
    53. The device of claim 45, wherein said movement data is                  user's arm to monitor and record said movement data,
 configured to be downloaded to said computer via a wired                    wherein said movement sensor is configured to measure
 connection.                                                                   movement of said user's arm.
    54. The device of claim 45, wherein said movement data is                67. The system of claim 13, wherein said microprocessor is
 configured to be downloaded to said computer via a wireless        55    configured to store, in said memory, date information associ­
 connection.                                                              ated with the first time stamp information.
    55. The device of claim 39, wherein the output indicator is              68. The system of claim 13, wherein said microprocessor is
 configured to provide a visual indicator to the user regarding           configured to retrieve said first time stamp information from
 the predetermined threshold being reached.                               said real-time clock and associate the retrieved first time
    56. The device of claim 1, wherein the memory is config-        60    stamp information with said first user-defined event.
 ured to store the user-defined operational parameters, the                  69. The system of claim 68, wherein said microprocessor is
 user-defined operational parameters comprising a plurality               configured to retrieve said first time stamp information from
 of thresholds respectively corresponding to a plurality of               said real-time clock based on the detection of the first user-
 notifications, wherein each time the movement data reaches               defined event.
 one of the plurality of the thresholds, the microprocessor is      65       70. The system of claim 13, wherein said memory is con­
 configured to detect that one of the user-defined events                figured to continue to store said movement data in response to
 occurred.                                                                battery power being lost from said power source.
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 4 of 7 PageID #: 39


                                                      US 6,059,576 CI
                               5                                                                        6
    71. The system of claim 13, wherein said movement sensor                 91. The system of claim 76, wherein the output indicator is
 is configured to constantly checks for said movement.                    configured to provide a visual indicator to the user regarding
    72. The system of claim 71, wherein said microprocessor is            the predetermined threshold being reached.
 configured to continuously interpret, based on the user-de­                 92. The system of claim 13, wherein the memory is config-
fined operational parameters, said movement data received           5     ured to store the user-defined operational parameters, the
 from said movement sensor.                                               user-defined operational parameters comprising a plurality
    73. The system of claim 13, wherein said output indicator is          of thresholds respectively corresponding to a plurality of
 configured to display information signaling the occurrence of            notifications, wherein each time the movement data reaches
 the first user-defined event based on the detection of the first         one of the plurality of the thresholds, the microprocessor is
 user-defined event.                                                10    configured to detect that one of a plurality of user-defined
    74. The system of claim 73, wherein said output indicator is          events occurred.
 configured to display said information signaling the occur­                 93. The system of claim 92, wherein when the micropro­
 rence of the first user-defined event based on said first time           cessor detects that one of the user-defined events occurred
 stamp information.                                                       based on the movement data reaching one of the plurality of
    75. The system of claim 13, wherein said output indicator is    15    the thresholds, the output indicator displays a corresponding
 configured to display information signaling the occurrence of            one of the notifications indicating that one ofthe user-defined
 the first user-defined event based on the detection of the first         events has occurred.
 user-defined event and the first time stamp information.                    94. The system of claim 92, wherein the plurality ofthresh­
    76. The system ofclaim 13, wherein said at least one of the           olds are dijferent from each other.
 user-defined operational parameters is a predetermined             20       95. The system of claim 92, wherein the plurality of notifi­
 threshold, and said first user-defined event occurs when the             cations are different visual indicators.
 movement data reaches the predetermined threshold.                          96. The system of claim 95, wherein at least one of the
    77. The system of claim 76, wherein said output indicator is          visual indicators includes a blinking indicator.
 configured to display information signaling the occurrence of               97. The system of claim 13, wherein said output indicator is
 the first user-defined event when the movement data reaches        25    configured to signal the occurrence of user-defined events.
 the predetermined threshold.                                                98. The system of claim 76, wherein said microprocessor is
    78. The system of claim 78, wherein said memory is con­               configured to detect occurrence of thefirst user-defined event
figured to store saidfirst event information indicating that the          by comparing said movement data to said predetermined
 predetermined threshold is met.                                          threshold.
    79. The system of claim 78, wherein said memory is con-         30       99. The system of claim 13, wherein said device is config­
figured to store thefirst time stamp information in association           ured to be placed on said user's arm to monitor and record
 with said first event information.                                       said movement data.
    80. The system of claim 13, wherein said output indicator is             100. The system of claim 99, wherein said movement sensor
 configured to indicate a low battery condition of the device.            configured to measure movement of said user's arm.
    81. The system of claim 13, wherein said output indicator is    35       101. The system of claim 13, wherein said movement sensor
 visual, and said output indicator is selected from the group             configured to measure a walking distance.
 consisting of single monochromatic LEDs, multiple colored                   102. The system of claim 101, wherein said device is con­
 lights, and liquid crystal displays.                                    figured to be wearable by the user, and said movement sensor
    82. The system of claim 13, wherein said movement data                is configured to measure said walking distance of said user.
 stored in the memory is configured to be downloaded to the         40       103. The system of claim 13, wherein said microprocessor
 computer.                                                                is configured to store, in said memory, date information asso­
    83. The system of claim 82, wherein the portable, self-               ciated with the first time stamp information,
 contained movement measuring device further comprises:                      wherein said movement sensor is configured to continu­
    software configured to communicate with the program run­                    ously checkfor said movement,
       ning on the computer, wherein the program is configured      45       wherein said output indicator is configured to display
       to present the downloaded movement data to the user.                     information signaling the occurrence of the first user-
    84. The system of claim 83, wherein said downloaded                         defined event based on the detection of the first user-
 movement data is configured to be analyzed by said user via                    defined event and the first time stamp information,
 said program.                                                               wherein said movement data stored in the memory is con­
    85. The system of claim 83, wherein said program is con-        50         figured to be downloaded to the computer,
figured to interpret said movement data and produce at least                 wherein the device further comprises software configured
 one report.                                                                    to communicate with the program which presents the
    86. The system of claim 83, wherein said program is con­                    downloaded movement data,
figured to interpret said movement data and produce at least                 wherein said program is configured to produce at least one
 one history report.                                                55          report based on said movement data,
    87. The system of claim 86, wherein said at least one                    wherein the memory is configured to store the user-defined
 history report includes dates and times of said movement                       operational parameters, the user-defined operational
 data.                                                                          parameters comprising a plurality of thresholds respec­
    88. The system of claim 83, wherein said program is con­                    tively corresponding to a plurality of notifications,
figured to allow the user to program additional reports and         60          wherein each time the movement data reaches one of the
 histories with respect to said movement data of said user.                     plurality of the thresholds, the microprocessor is config­
    89. The system of claim 82, wherein said movement data is                   ured to detect that one of the user-defined events
 configured to be downloaded to said computer, using the                        occurred,
 download device, via a wired connection.                                    wherein said device is configured to be placed on said
    90. The system of claim 82, wherein said movement data is       65          user's arm to monitor and record said movement data,
 configured to be downloaded to said computer, using the                     wherein said movement sensor configured to measure
 download device, via a wireless connection.                                    movement of said user's arm.
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 5 of 7 PageID #: 40


                                                     US 6,059,576 CI
                              7                                                                    8
   104. The method of claim 20, further comprising:                    121. The method of 20, further comprising:
   storing, in said memory, date information associated with           producing a report based on said interpreted physical
      the first time stamp information.                                   movement data.
   105. The method of claim 20, further comprising:                    122. The method of 119, further comprising:
   retrieving saidfirst time stamp information from said real- 5       producing at least one report based on said interpreted
      time clock and associate the retrieved first time stamp             physical movement data using the external software.
      information with said first user-defined event.                  123. The method of claim 119, further comprising:
   106. The method of claim 105, further comprising:                   producing at least one history report based on said inter­
   retrieving saidfirst time stamp information from said real­            preted physical movement data using the external soft­
      time clock based on the detection of thefirst user-defined 10       ware.
      event.                                                           124. The method of claim 123, wherein said at least one
   107. The method of claim 20, wherein said storing com­           history report includes dates and times ofsaid physical move­
prises continuously storing said movement data after battery        ment data.
power is lost from a power source of the portable, self-con­           125. The method of claim 119, further comprising:
tained movement measuring device.                                15    providing additional reports and histories with respect to
   108. The method of claim 20, further comprising:                       said interpreted physical movement data, wherein the
   continuously monitoringfor said physical movement using                additional reports and histories are programmed by the
      a movement sensor ofthe portable, self-contained move­              user via the external software.
      ment measuring device.                                           126. The method of claim 118, wherein saidphysical move-
   109. The method of claim 108, wherein said interpreting 20 ment data is configured to be downloaded to said computer
comprises:                                                          via a wired connection.
   continuously interpreting, based on the user-defined                127. The method ofclaim 118, wherein said movement data
      operational parameters, said physical movement data.          is configured to be downloaded to the computer via a wireless
   110. The method of claim 20, further comprising:                 connection.
   displaying, using an output indicator of the portable, self- 25     128. The method of claim 113, further comprising:
      contained movement measuring device, information sig­            providing, via an output indicator of the portable, self-
      naling the occurrence of the first user-defined event               contained movement measuring device, a visual indica­
      based on the detection of the user-defined event.                   tor to the user regarding the predetermined threshold
   111. The method of claim 110, wherein said output indica­              being reached.
tor displays said information signaling the occurrence of the 30       129. The method of claim 20, further comprising:
first user-defined event based on said first time stamp infor­         storing the user-defined operational parameters, the user-
mation.                                                                   defined operational parameters comprising a plurality
   112. The method of claim 20, further comprising:                       of thresholds respectively corresponding to a plurality of
   displaying, using an output indicator included the por­                notifications, wherein the detecting comprises detecting
      table, self-contained movement measuring device, infor- 35          occurrence of one of a plurality of user-defined events
      motion signaling the occurrence of thefirst user-defined            each time the movement data reaches one ofthe plurality
      event based on the detection of the first user-defined              of the thresholds.
      event and the first time stamp information.                      130. The method of claim 129, wherein in response to
   113. The method of claim 20, wherein said at least one of        detecting that one of the user-defined events occurred based
the user-defined operational parameters is a predetermined 40 on the movement data reaching one of the plurality of the
threshold, and said first user-defined event occurs when the        thresholds, the method further comprises:
movement data reaches the predetermined threshold.                     displaying, via an output indicator of the portable, self-
   114. The method of claim 113, wherein an output indicator              contained movement measuring device, a correspond­
of the portable, self-contained movement measuring device                 ing one of the notifications indicating that one of the
displays information signaling the occurrence of the first 45             user-defined events has occurred.
user-defined event when the movement data reaches the pre­             131. The method of claim 129, wherein the plurality of
determined threshold.                                               thresholds are different from each other.
   115. The method of claim 113, further comprising:                   132. The method of claim 129, wherein the plurality of
   storing, in said memory, said first event information indi­      notifications are different visual indicators.
      cating that the predetermined threshold is met.            50    133. The method of claim 132, wherein at least one of the
   116. The method of claim 115, further comprising:                visual indicators includes a blinking indicator.
   storing, in said memory, the first time stamp information in        134. The method of claim 20, further comprising:
      association with said first event information.                   signaling, using an output indicator included in the por­
   117. The method of claim 20, further comprising:                       table, self-contained movement measuring device, the
   indicating a low battery condition, using an output indica- 55         occurrence of user-defined events.
      tor of the portable, self-contained movement measuring           135. The method of claim 113, wherein the detecting com­
      device.                                                       prises comparing said physical movement data to said pre­
   118. The method of claim 20, wherein said physical move­         determined threshold.
ment data stored in the memory is the interpreted physical             136. The method of claim 20, wherein said body part is a
movement data, and said stored physical movement data is 60 user's arm, and said measuring the data comprises monitor-
configured to be downloaded to a computer.                          ing and recording the physical movement of said user's arm.
   119. The method of claim 118, further comprising:                   137. The method of claim 136, wherein said measuring the
   communicating with external software, wherein the exter­         data comprises measuring the data using a movement sensor
      nal software is configured to present said interpreted        of the portable, self-contained movement measuring device.
      physical movement data to the user.                        65    138. The method of claim 20, further comprising:
   120. The method of claim 119, wherein said external soft­           measuring a walking distance based on the interpreted
ware is configured to run on a computer.                                  physical movement data.
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 6 of 7 PageID #: 41


                                                     US 6,059,576 CI
                              9                                                                     10
   139. The method of claim 20, further comprising:                       148. The device of claim 144, wherein the predetermined
   storing, in said memory, date information associated with           type of movement is a maximum number of incorrect move­
      the first time stamp information;                                ments allowed in a predetermined time period.
   continuously monitoringfor said physical movement using                149. The device of claim 1, wherein said microprocessor is
      a movement sensor of the portable, self-containedmove-      5    configured to detect a second event based on the movement
      ment measuring device;                                           data and at least one of the user-defined operational param­
   displaying, using an output indicator included the por­             eters, and said microprocessor is configured to store, in said
      table, self-contained movement measuring device, infor­          memory, second event information related to the detected
      mation signaling the occurrence of thefirst user-defined         second event along with second time stamp information
      event based on the detection of the first user-defined      10   reflecting a time at which the movement data causing the
      event and the first time stamp information,                      second event occurred.
   wherein said physical movement data stored in the memory               150. The device of claim 149, wherein said second event is
      is the interpreted physical movement data, and said              a predetermined type of movement.
      stored physical movement data is configured to be down­             151. The device of claim 150, wherein the predetermined
      loaded to a computer;                                       15   type of movement is movement exceeding a predetermined
   communicating with external software configured to run              angle limit.
      on the computer and present said interpreted physical               152. The device of claim 150, wherein the predetermined
      movement data to the user;                                       type of movement is movement exceeding a predefined speed.
   producing a report based on said interpreted physical                  153. The device of claim 150, wherein the predetermined
      movement data using the external software; and              20   type of movement is no movement for a predetermined
   storing the user-defined operational parameters, the user-          amount of time.
      defined operational parameters comprising a plurality               154. The device of claim 150, wherein the predetermined
      ofthresholds respectively corresponding to a plurality of        type of movement is a maximum number of incorrect move­
      notifications, wherein the detecting comprises detecting         ments allowed in a predetermined time period.
      occurrence of one of a plurality of user-defined events     25      155. The system of claim 13, wherein the user-defined
      each time the movement data reaches one ofthe plurality          operational parameters comprise a first predetermined
      of the thresholds,                                               threshold and a second predetermined threshold different
   wherein said body part is a user's arm, and said measuring          from the first predetermined threshold,
      the data comprises monitoring and recording the physi­              wherein the first user-defined event occurs when the move­
      cal movement of said user's arm.                            30         ment data reaches the first predetermined threshold and
   140. The device of claim 1, wherein the user-defined opera­               a second user-defined event occurs when the movement
tional parameters comprise a first predetermined threshold                   data reaches the second predetermined threshold,
and a second predetermined threshold different from the first             wherein said microprocessor is configured to interpret said
predetermined threshold,                                                     movement data to determine whether the movement data
   wherein the first user-defined event occurs when the move-     35         reaches the first predetermined threshold and whether
      ment data reaches the first predetermined threshold and                the movement data reaches the second predetermined
      a second user-defined event occurs when the movement                   threshold.
      data reaches the second predetermined threshold,                    156. The system of claim 155, wherein the output indicator
   wherein said microprocessor is configured to interpret said         is configured to display first information indicating occur-
      movement data to determine whether the movement data        40   rence of thefirst user-defined event when it is determined that
      reaches the first predetermined threshold and whether            the first predetermined threshold is met, and configured to
      the movement data reaches the second predetermined               display second information indicating occurrence of the sec­
      threshold.                                                       ond user-defined event when it is determined that the second
   141. The device of claim 140, whereinthe output indicator           predetermined threshold is met.
is configured to display first information indicating occur-      45      157. The system of claim 156, wherein the displayed first
rence of thefirst user-defined event when it is determined that        information is different from the displayed second informa­
the first predetermined threshold is met, and configured to            tion.
display second information indicating occurrence of the sec­              158. The system of claim 13, wherein the first user-defined
ond user-defined event when it is determined that the second           event is a movement exceeding a user-defined angle limit and
predetermined threshold is met.                                   50   the first time stamp information reflects a time at which the
   142. The device of claim 141, wherein the displayed first           movement exceeded the user-defined angle limit.
information is different from the displayed second informa­               159. The system of claim 13, wherein said first user-defined
tion.                                                                  event is a predetermined type of movement.
   143. The device of claim 1, wherein the first user-defined             160. The system of claim 159, wherein the predetermined
event is a movement exceeding a user-defined angle limit and      55   type of movement is movement exceeding a predetermined
the first time stamp information reflects a time at which the          angle limit.
movement exceeded the user-defined angle limit.                           161. The system of claim 159, wherein the predetermined
   144. The device of claim 1, wherein said first user-defined         type of movement is movement exceeding a predefined speed.
event is a predetermined type of movement.                                162. The system of claim 159, wherein the predetermined
   145. The device of claim 144, wherein the predetermined        60   type of movement is no movement for a predetermined
type of movement is movement exceeding a predetermined                 amount of time.
angle limit.                                                              163. The system of claim 159, wherein the predetermined
   146. The device of claim 144, wherein the predetermined             type of movement is a maximum number of incorrect move­
type of movement is movement exceeding a predefined speed.             ments allowed in a predetermined time period.
   147. The device of claim 144, wherein the predetermined        65      164. The system of claim 13, wherein said microprocessor
type of movement is no movement for a predetermined                    is configured to detect a second event based on the movement
amount of time.                                                        data and at least one of the user-defined operational param-
Case 6:21-cv-00119-JDK Document 1-3 Filed 03/25/21 Page 7 of 7 PageID #: 42


                                                    US 6,059,576 CI
                             11                                                                 12
eters, and said microprocessor is configured to store, in said         173. The method of claim 172, wherein the displayed first
memory, second event information related to the detected            information is different from the displayed second informa­
second event along with second time stamp information               tion.
reflecting a time at which the movement data causing the               174. The method of claim 20, wherein thefirst user-defined
second event occurred.                                          5   event  is a movement exceeding a user-defined angle limit and
                                                                    the first time stamp information reflects a time at which the
   165. The system of claim 164, wherein said second event is
                                                                    movement exceeded the user-defined angle limit.
a predetermined type of movement.
   166. The system of claim 165, wherein the predetermined             175. The method of claim 20, wherein said first user-de­
                                                                   fined event is a predetermined type of movement.
type of movement is movement exceeding a predetermined
                                                                10     176. The method of claim 175, wherein the predetermined
angle limit.
                                                                    type of movement is movement exceeding a predetermined
   167. The system of claim 165, wherein the predetermined
type of movement is movement exceeding a predefined speed.          angle limit.
                                                                       177. The method of claim 175, wherein the predetermined
   168. The system of claim 165, wherein the predetermined
                                                                    type of movement is movement exceeding a predefined speed.
type of movement is no movement for a predetermined
amount of time.                                                 15     178. The method of claim 175, wherein the predetermined
                                                                    type of movement is no movement for a predetermined
   169. The system of claim 165, wherein the predetermined
                                                                    amount of time.
type of movement is a maximum number of incorrect move­
                                                                       179. The method of claim 175, wherein the predetermined
ments allowed in a predetermined time period.
   170. The system of claim 13, wherein said movement sensor        type  of movement is a maximum number of incorrect move-
                                                                20 ments allowed in a predetermined time period.
comprises at least one accelerometer.
                                                                       180. The method of claim 20, further comprising:
   171. The method of claim 20, wherein the user-defined
operational parameters comprise a first predetermined                  detecting, using the microprocessor, a second event based
                                                                          on the movement data and at least one of the user-
threshold and a second predetermined threshold dijferent
from the first predetermined threshold,                                   defined operational parameters; and
                                                                       storing, in said memory, second event information related
   wherein the first user-defined event occurs when the move-   25

      ment data reaches the first predetermined threshold and             to the detected second event along with second time
                                                                          stamp information reflecting a time at which the move­
      a second user-defined event occurs when the movement
      data reaches the second predetermined threshold,                    ment data causing the second event occurred.
   wherein said interpreting comprises interpreting said               181.  The method of claim 180, wherein said second event is
                                                                    a predetermined type of movement.
      movement data to determine whether the movement data 30
      reaches the first predetermined threshold and whether            182. The method of claim 181, wherein the predetermined
                                                                    type of movement is movement exceeding a predetermined
      the movement data reaches the second predetermined
                                                                    angle limit.
      threshold.
                                                                       183. The method of claim 181, wherein the predetermined
   172. The method of claim 171, further comprising:
                                                                35 type of movement is movement exceeding a predefined speed.
   displaying, using an output indicator included in the por­
      table, self-contained movement measuring device, first           184. The method of claim 181, wherein the predetermined
                                                                    type of movement is no movement for a predetermined
      information indicating occurrence of the first user-de­
     fined event when it is determined that the first predeter­     amount of time.
                                                                       185. The method of claim 181, wherein the predetermined
      mined threshold is met and second information indicat­
                                                                40 type of movement is a maximum number of incorrect move­
      ing occurrence of the second user-defined event when it
                                                                    ments allowed in a predetermined time period.
      is determined that the second predetermined threshold is
      met.
